Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report (which contains an explanatory paragraph relating to the Company’s ability to continue as a going concern as described in Note2 to the consolidated financial statements) dated March 27, 2008 relating to the consolidated financial statements, which appears in Focus Enhancements, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2007. /s/ Burr Pilger & Mayer LLP San Jose,
